Order, Supreme Court, New York County (Carol Huff, J.), entered on or about January 8, 1999, which, to the extent appealed from as limited by the brief, denied plaintiff’s motion for an order rescinding a residential lease agreement entered into by an interim receiver with defendant tenant, unanimously affirmed, without costs.
Plaintiff’s appellate contention that the lease agreement entered into between the receiver and defendant tenant should be rescinded on the ground of mutual mistake is unpreserved and we decline to reach it since neither the receiver nor defendant tenant had a full and fair opportunity to respond to plaintiff’s claim, that the lease between the receiver and defendant tenant was entered into upon the mistaken belief that there was a registered stabilized rent for the subject apartment. Concur — Williams, J. P., Ellerin, Wallach and Rubin, JJ.